Citation Nr: 1101780	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  04-34 963	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a higher initial evaluation for service-
connected left ear hearing loss, evaluated as non-compensably 
(zero percent) disabling from July 1, 2003.  

2.  Entitlement to a higher initial evaluation for radiculopathy 
of the left lower extremity, evaluated as 10 percent disabling 
from November 26, 2007.  

3.  Entitlement to an effective date prior to November 26, 2007, 
for the award of service connection for radiculopathy of the left 
lower extremity.  

4.  Entitlement to a higher initial schedular evaluation for 
service-connected degenerative changes of the lumbar spine, 
L5/S1, evaluated as 10 percent disabling from July 1, 2003, and 
as 20 percent disabling from December 8, 2008.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The Veteran had active military service from May 1983 to June 
2003. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, and a April 2009 rating decision by the RO in St. Louis, 
Missouri.

The United States Court of Appeals for Veterans Claims (Court) 
has indicated that a distinction must be made between a veteran's 
dissatisfaction with an initial rating assigned following a grant 
of service connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  Inasmuch as the rating questions currently under 
consideration were placed in appellate status by notices of 
disagreement expressing dissatisfaction with original ratings, 
the Board has characterized those issues as set forth on the 
title page.  (The Board recognizes that a 100 percent rating was 
temporarily assigned from September 7, 2004, to November 1, 2004, 
for the Veteran's low back disability based on the need for 
convalescence following surgery.  The Board will consider only 
the schedular evaluations assigned-10 percent from July 1, 2003, 
and 20 percent from December 8, 2008.  In December 2009, the 
Veteran's attorney made argument with respect to the propriety of 
the effective date for the award of the 20 percent rating.  
Nevertheless, because the Board's analysis must consider whether 
any higher rating is warranted at any time since the award of 
service connection in accordance with Fenderson, supra, the 
effective date question will be addressed in the Board's later 
analysis regarding the appropriateness of any staged rating.)

Consideration of the appellant's claim of entitlement to higher 
initial schedular evaluations for service-connected degenerative 
changes of the lumbar spine, L5/S1, is deferred pending 
completion of the development sought in the remand that follows 
the decision below.  


FINDINGS OF FACT

1.  The veteran's left ear hearing loss is evidenced by puretone 
threshold averages of less than 42, and speech discrimination of 
at least 92 percent.

2.  The Veteran's radiculopathy of the left lower extremity is 
evidenced by mild symptomatology.  

3.  The first objective demonstration of radiculopathy of the 
left lower extremity due to service-connected back disability was 
on August 21, 2007; the Veteran's claim of service connection for 
radiculopathy of the left lower extremity was received on 
November 26, 2007.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the Veteran's left 
ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.85 Diagnostic Code 6100, 4.86 
(2010).  

2.  The criteria for an increased rating for the Veteran's 
radiculopathy of the left lower extremity have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a 
Diagnostic Code 8521 (2010).  

3.  The criteria for an award of an effective date of August 21, 
2007, for award of compensation for the veteran's radiculopathy 
of the left lower extremity have been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005) (Mayfield I), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice 
follows the initial unfavorable AOJ decision, subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in June 2004, 
January 2005, December 2007, and January 2010.  Although the 
complete notice required by the VCAA was not provided until after 
the RO adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  

The Veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided a statement of the case (SOC) and a 
supplemental statement of the case (SSOC) reporting the results 
of its reviews of the issues on appeal and the text of the 
relevant portions of the VA regulations.  The Veteran was also 
apprised of the changes in the criteria for evaluating 
disabilities of the spine.

Regarding VA's duty to assist, the AOJ obtained the Veteran's 
service treatment record (STR) file and post-service medical 
records, and secured examinations in furtherance of his claims.  
The examinations provided the information necessary to apply the 
rating criteria pertinent to the evaluation of left ear hearing 
loss and left lower extremity radiculopathy.  VA has no duty to 
inform or assist that was unmet.  

II.  Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which a veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of 
two evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

As noted above, the Court has indicated that a distinction must 
be made between a veteran's dissatisfaction with original ratings 
and dissatisfaction with determinations on later filed claims for 
increased ratings.  Fenderson, supra.  Consequently, the Board 
will evaluate the Veteran's rating claims as claims for higher 
evaluations of original awards, effective from the date of award 
of service connection.  

A.  Left Ear Hearing Loss

The Veteran was service connected for left ear hearing loss, 
rated as non-compensably (zero percent) disabling in a rating 
decision dated in May 2003.  He has appealed the noncompensable 
rating.  

The Veteran has been given several audiological evaluations in 
connection with his left ear hearing loss claim.  (Because the 
Veteran is not service connected for a right ear hearing loss 
disability, and because left ear hearing impairment is not 
compensable, see 38 C.F.R. § 3.383 (2010), only findings related 
to the left ear will be reported and discussed here.)  The report 
of a July 2004 VA audiological evaluation reported that pure tone 
thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
LEFT
0
5
10
25
40

Speech audiometry revealed speech recognition ability of 98 
percent in the left ear.  

The report of a private audiological evaluation given in February 
2004 reported that pure tone thresholds, in decibels, were as 
follows:  




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
20
35
45

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear, though the specific speech 
discrimination test used is not known.  

The report of a June 2007 VA audiological evaluation reported 
that pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
20
35
60

Speech audiometry revealed speech recognition ability of 98 
percent in the left ear.  

Finally, the report of a September 2009 VA audiological 
evaluation reported that pure tone thresholds, in decibels, were 
as follows:  




HERTZ



500
1000
2000
3000
4000
LEFT
20
10
20
35
65

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  

Defective hearing is rated utilizing criteria set forth in 38 
C.F.R. §§ 4.85, 4.86.  In evaluating the veteran's hearing loss, 
the Board notes that hearing loss evaluations are determined by a 
purely mechanical application of the rating schedule, which is 
grounded on numeric designations assigned to audiometric 
examination results.  See, e.g., Acevedo-Escobar v. West, 12 Vet. 
App. 9, 10 (1999).  Ratings range from zero to 100 percent based 
on organic impairment of hearing acuity.  Auditory acuity is 
gauged by examining the results of controlled speech 
discrimination tests, together with the results of puretone 
audiometric tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  To rate the degree of disability, the rating 
schedule establishes 11 auditory acuity levels ranging from level 
I, for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85.

The results of the four audiological evaluations are similar.  
Because the "worst" evaluation, that is, the one showing the 
greatest hearing loss in the left ear, is the most recent, the 
Board will evaluate that in order to determine if a compensable 
rating is warranted for any period since the original effective 
date.  

At the September 2009 VA examination, the veteran's left ear 
discrimination score was 96 percent, and the average puretone 
threshold was 32.5, yielding a numeric score of level I.  See 
Table VI, below, abbreviated from 38 C.F.R. § 4.85.

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 

Entering Table VII (abbreviated below from 38 C.F.R. § 4.85) with 
the above results (better ear level score of I; and the non-
service-connected right ear level score of I in accordance with 
38 C.F.R. § 4.85(f)) shows that the level of the veteran's 
compensable hearing loss evaluation is zero percent, or non-
compensable.  

Table VII
B
e
t
t
e
r
 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear
 

The Board has considered the provisions of 38 C.F.R. § 4.86, 
which offer the possibility of a higher evaluation when 
exceptional patterns of hearing loss are present.  Because the 
evidence does not show exceptional patterns of hearing loss, a 
higher evaluation is not warranted.  38 C.F.R. § 4.86 
(exceptional patterns are those where the puretone thresholds at 
each of the four evaluated frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, or where the puretone 
threshold at 1000 Hertz is 30 decibels or less and the puretone 
threshold at 2000 Hertz is 70 decibels or more).  

In deciding this issue the Board has considered the provisions of 
38 U.S.C.A. § 5107 (benefit of the doubt).  Under the of benefit-
of-the-doubt standard, when a veteran seeks benefits and the 
evidence is in relative equipoise regarding any issue material to 
the determination of a matter, the law dictates that the benefit 
of any doubt belongs to the veteran.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
However, where, as here, the rating criteria are determined by a 
mechanical scoring process, the benefit-of-the-doubt standard is 
not applicable in determining the issue.  In short, the numbers 
are determinative, and the concept of equipoise is not for 
application here.  

In this regard, the Board notes that in correspondence dated in 
September 2009, the Veteran's attorney found fault with the 
absence of consideration of an extra-schedular evaluation for the 
Veteran's left ear hearing loss.  However, the Board finds that 
the current evidence of record does not demonstrate that the 
Veteran's service-connected left ear hearing loss disability has 
resulted in frequent periods of hospitalization or in marked 
interference with employment due exclusively to the service-
connected disability.  See 38 C.F.R. § 3.321(b).  Indeed, other 
than a bald assertion that the impact of the Veteran's hearing 
loss disability on his personal and professional life needs to be 
taken into consideration, there has been no specific assertion of 
any such adverse impact, let alone has there been any evidence of 
such offered.  Given the lack of evidence showing unusual 
disability with respect to the Veteran's service-connected left 
ear hearing loss disability that is not contemplated by the 
rating schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for consideration 
of an extraschedular evaluation clearly is not warranted.  Id.  

By application of the rating criteria, the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
This is so because no evidence has been presented to contradict 
the clear audiometric readings shown on examination that 
demonstrate that the Veteran's hearing impairment in the left ear 
is not more severe than a level I loss.  

Accordingly, entitlement to a rating higher than the currently 
assigned zero percent (noncompensable) for left ear hearing loss 
is not warranted, and has not been warranted at any time in the 
pendency of this claim.  See Fenderson, supra.  

B.  Radiculopathy of the Left Lower Extremity

The Veteran's service-connected radiculopathy of the left lower 
extremity has been rated as 10 percent disabling, effective from 
November 26, 2007.  As discussed below, the Board has found that 
an effective date of August 21, 2007, is warranted.  
Consequently, the analysis of the proper rating will include 
consideration from August 21, 2007, not November 26, 2007.  

The relevant medical evidence of record consists of the Veteran's 
STRs that contain no evidence of left lower extremity radicular 
complaints, an August 2007 treatment note from the Veteran's 
private physician, J. A. Clough, M.D., the report of a December 
2008 VA peripheral nerves and spine examination, and the report 
of an electroneuromyographic examination by J. J. Sand, M.D., 
also given in December 2008.    

Dr. Clough's August 2007 report addressing the Veteran's right 
sided L4-5 disc herniation with right foot drop, indicates that 
the Veteran began to have increasing radicular symptoms, now in 
his left lower extremity, primarily in the toes, beginning in 
June 2007.  The report stated that the Veteran had been 
undergoing therapy, and had had an epidural injection that helped 
significantly; overall he had been doing well on his current 
medications.  Dr. Clough opined that the Veteran's continued work 
contributes to some of his symptoms.  The doctor reported that 
the Veteran has "a hint of EHL [extensor halgus longus] 
weakness."  

In a statement dated in April 2008, the Veteran asserted that, in 
July 2007, his lower back got worse, and that, this time, he had 
shooting pains down the left side and numbness in the little toe 
on the left side, as well as tingling on the two toes next to the 
little toe.  

The December 2008 VA peripheral nerves and spine examiner 
reported that the Veteran noticed problems with radiculopathy in 
the left lateral foot in October 2009.  The Veteran reported that 
the symptoms, numbness and paresthesia in the left small toe, had 
worsened since then.  Examination revealed that the muscle in the 
left foot had normal strength with motor function within normal 
limits.  The affected nerve was on the left lateral foot.  
Sensation testing was normal at the ankle, as was left ankle 
reflex position sense, but there was evidence of diminished 
sensation to vibration, light touch, and pain.  There was 
diminished reflex bilaterally on examination of the peripheral 
nerve.  There was no muscle atrophy or abnormal muscle tone 
noted, and there was no evidence of tremors, tics, or other 
abnormal movements.  Motor function of the left lower extremity 
was described as within normal limits.  Gait was abnormal.  The 
Veteran claimed that he had foot drop, but the examiner reported 
normal musculature.  Current x-ray and EMG findings were said to 
be consistent with left lumbar radiculopathy.  

The report of the December 2008 private electroneuromyographic 
examination by Dr. Sand noted that sensory examination revealed 
reduced pin and touch sensation with a slight dysesthesia over 
the left lateral foot with normal stereognosis.  Gait was normal.  
Nerve conduction testing of the left tibial and peroneal motor 
nerves was normal.  Left sural and superficial peroneal sensory 
response was absent.  Screening needle examination of the left 
lower extremity and bilateral lumbosacral paraspinal muscles 
revealed a mildly increased insertional and resting activity.  
Dr. Sand noted that the Veteran's symptoms were apparently well 
controlled on current medications.  

The veteran's radiculopathy of the left lower extremity is 
evaluated by analogy to the rating criteria found at Diagnostic 
Code 8521, paralysis of the popliteal nerve.  38 C.F.R. § 4.124a.  
Under Diagnostic Code 8521, a 10 percent rating is for 
application when there is mild incomplete paralysis of the 
external popliteal nerve (the common peroneal).  A 20 percent 
rating is for application when there is moderate incomplete 
paralysis, and a 30 percent rating is for application when there 
is severe incomplete paralysis of the popliteal nerve.  A 40 
percent rating is for application when there is complete 
paralysis of the popliteal nerve, as evidenced by foot drop and 
slight droop of the first phalanges of all toes, the inability to 
dorsiflex the foot, the loss of extension of proximal phalanges 
of the toes, loss of abduction of the foot, weakened adduction, 
or where anesthesia covers the entire dorsum of the foot and 
toes.  

Here, given the subjectivity of the rating criteria, the Board 
must cull the medical evidence for evaluative remarks by 
clinicians that relate to the criteria.  In this regard, the 
Board finds that the Veteran's radiculopathy of the left lower 
extremity disability picture more nearly approximates the 
criteria required for the currently assigned 10 percent for 
"mild" disability.  

As noted, Dr. Cough reported that overall the Veteran had been 
doing well on his current medications, and he reported that the 
Veteran had only a hint of extensor halgus longus weakness.  

The December 2008 VA peripheral nerves and spine examination 
revealed that the muscle in the left foot had normal strength 
with motor function within normal limits.  Sensation testing was 
normal at the ankle, as was left ankle reflex position sense; 
there was evidence of diminished sensation to vibration, light 
touch, and pain, as well as diminished reflex.  However, there 
was no muscle atrophy or abnormal muscle tone noted, and was no 
evidence of tremors, tics, or other abnormal movements.  
Importantly, motor function of the left lower extremity was 
described as within normal limits.  

Finally, the report of the December 2008 private 
electroneuromyographic examination by Dr. Sand noted that sensory 
examination revealed reduced pin and touch sensation with a 
slight dysesthesia over the left lateral foot with normal 
stereognosis.  Gait was normal.  Nerve conduction testing of the 
left tibial and peroneal motor nerves was normal.  Left sural and 
superficial peroneal sensory response was absent.  Screening 
needle examination of the left lower extremity and bilateral 
lumbosacral paraspinal muscles revealed a mildly increased 
insertional and resting activity.  Dr. Sand noted that the 
Veteran's symptoms are apparently well controlled on current 
medications.

As can be seen, when descriptors of the Veteran's left lower 
extremity radiculopathy were used, they were typically reflective 
of a mild disability.  The terms a hint of EHL weakness, slight 
dysesthesia, mildly increased insertional and resting activity, 
and many normal and within normal limits findings strongly 
suggest a mild disability, and do not support a finding of a 
higher rating.  Such descriptions are also consistent with the 
absence of any motor function or problem with stereognosis.  

In sum, the Board finds that the preponderance of the probative 
medical evidence is against the claim for a higher rating for the 
Veteran's service-connected radiculopathy of the left lower 
extremity disability.  This is so since August 21, 2007.  

C.  Earlier Effective Date

When the Veteran was service connected for radiculopathy of the 
left lower extremity, the effective date assigned was November 
26, 2007, the date of receipt of the claim.  The Veteran's 
attorney contended in the notice of disagreement (NOD) received 
in August 2009 that the Veteran wished to appeal all of the 
issues addressed in the rating decision that included award of 
service connection for radiculopathy of the left lower extremity, 
including the assignment of the effective date.  No argument was 
made as to why an earlier effective date should have been 
awarded.  In the formal notice of appeal received in December 
2009, the Veteran's attorney contended that the effective date 
for service connection for the Veteran's radiculopathy of the 
left lower extremity should be February 2003 because the 
radiculopathy of the left lower extremity is part of his service-
connected back disability.  

The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection on 
a direct basis, shall be the day following separation from active 
service if the claim is received within one year of separation 
from service; otherwise, the effective date shall be the date of 
receipt of the claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400(b)(2)(i) (2010).

Thus, as a matter of law, the effective date for award of service 
connection for the Veteran's radiculopathy of the left lower 
extremity can be no earlier that the day following separation 
from active service, which in this case was July 1, 2003.  Id.  
Thus, award of an effective date in February 2003 is a legal 
impossibility.  

As noted, the Veteran's claim for radiculopathy of the left lower 
extremity was received on November 26, 2007.  The Board notes 
that examinations given in connection with the Veteran's spine 
disability claim do not mention radiculopathy of the left lower 
extremity until a report by a Dr. J. A. Clough dated August 21, 
2007.  Dr. Clough noted that the Veteran appeared for evaluation 
on that date.  It was noted that the Veteran reported that he 
began to have increasing radicular symptoms in his left lower 
extremity, primarily in the toes, beginning in June 2007.  (This 
is consistent, within a month, of the Veteran's April 2008 
statement that, beginning in July 2007, he had numbness and 
tingling in the left toes.)  The Board also notes that the spine 
examination given in February 2005 noted that motor and sensory 
function was within normal limits except for slight right lower 
extremity increased sensitivity to pinprick; the left lower 
extremity was not mentioned at all.  

In sum, the Board finds that entitlement was shown on August 21, 
2007, when Dr. Clough first attributed radiculopathy to the 
service-connected low back disability.  Because any evaluation of 
the previously service-connected low back disability required 
consideration of "associated objective neurologic 
abnormalities," see 38 C.F.R. § 4.71a, it is appropriate to 
conclude that the rating for the associated abnormality be 
assigned effective from the date when it was shown as an 
objective neurologic abnormality due to the back.  Consequently, 
the Board finds that the assignment of August 21, 2007, as the 
effective date for the award of a rating for left lower extremity 
radiculopathy is warranted.  The effective date may not be made 
sooner because there was no objective manifestation of it prior 
to that time.


ORDER

Entitlement to a compensable rating for left ear hearing loss is 
denied.  

Entitlement to a rating higher than 10 percent for the Veteran's 
radiculopathy of the left lower extremity is denied.  

Entitlement to an effective date of August 21, 2007, for the 
award of compensation for radiculopathy of the left lower 
extremity, is granted.  


REMAND

The Veteran was service connected for degenerative changes of the 
lumbar spine, rated as 10 percent disabling, in a rating decision 
dated in June 2003.  The Veteran appealed, and the Board denied 
the appellant's claim in a decision dated in April 2007, which 
also remanded the Veteran's claim for an initial compensable 
evaluation for his left ear hearing loss.  He thereafter appealed 
the Board's decision to the Court.  In October 2008, VA General 
Counsel and the Veteran's representative filed a joint motion to 
vacate the part of the April 2007 Board decision that denied a 
higher rating for his lumbar spine disability.  By an order dated 
in November 2008, the Court granted the joint motion, vacating 
that part of the Board's April 2008 decision that denied the 
Veteran's claim for a higher rating for his lumbar spine 
disability, and remanded the matter to the Board for re-
adjudication.  (Inexplicably, the Court's remand was not acted on 
by the Board until September 2010 when a 90-day letter was sent 
to the Veteran's representative.  A June 29, 2010, electronic 
mail message from a Board employee indicates that there had been 
a problem with "missing" Court orders from November 2008, which 
might provide some explanation for the delay in acting on the 
Court's order.  The case was thereafter assigned to this Board 
member for consideration on December 15, 2010.)  

Specifically, the Court's remand was precipitated by an agreement 
by the parties that it was unclear from the record whether 
functional loss due to flare-ups and functional loss due to pain 
were properly taken into account by VA examiners in July 2004 and 
February 2005.  As a result, the remand called for the Board to 
consider whether further clarification or a new spine examination 
was necessary to properly address functional loss due to flare-
ups and functional loss due to pain.  

In the meantime, in June 2008, in the course of the Board's 
remand of the Veteran's left ear hearing loss higher rating 
claim, the AOJ, which evidently was unaware of the Veteran's 
appeal of his back claim to the Court, interpreted correspondence 
from the Veteran as a claim for an increased rating for his 
lumbar spine disability.  The Veteran was afforded a VA 
examination in December 2008.  That examiner did specifically 
address whether there was additional functional loss due to pain, 
but found that there was none.  

The examiner also addressed the question of whether there was 
additional limitation of motion or other functional impairments 
during flare-ups, but the answer to the question was not helpful 
in adjudicating the claim.  Specifically, in response to the 
posed question, the examiner stated "Probably 30% - has to leave 
work station to walk for awhile."  The examiner did not state 
how the 30 percent was to be applied-whether it was a 30 percent 
decrement from the normal spine flexion of 90 degrees, or a 30 
percent decrement from the demonstrated 60 degrees range of 
motion.  Also, given the above ambiguity, it is not entirely 
clear to the Board that the examiner meant to state that the 
decrement was 30 percent as opposed to 30 degrees.  Again, if it 
was intended to mean a 30 degree decrement, is that from the 
normal 90 degrees, or from the demonstrated 60 degrees of range 
of motion of the lumbosacral spine?  The Board must remand to 
resolve such questions.   

Accordingly, the Veteran's case is REMANDED to the AOJ for the 
following actions:
	
1.  The AOJ should contact the examiners 
who examined the Veteran's spine in July 
2004, February 2005, and December 2008, and 
request that each provide an addendum to 
the examination reports in order to clarify 
whether the Veteran experienced any 
functional impairment due to problems such 
as pain or flare-ups that adversely 
affected his low back.  

Specifically, with respect to the December 
2008 examination, the examiner, in response 
to the question of whether there was 
additional limitation of motion or other 
functional impairment during flare-ups, 
answered "Probably 30% - has to leave work 
station to walk for awhile."  Because 
evaluation of spine disabilities is done by 
assessing the limitation in the Veteran's 
range of motion, the clarification should 
be in those terms, i.e., the figure given 
should be expressed in terms of estimated 
additional degrees of limitation of motion 
of the thoracolumbar spine imposed during 
the Veteran's flare-ups, or by pain.  The 
examiners who conducted the 2004 and 2005 
examinations should be asked to make the 
same sort of assessment regarding 
functional impairment due to pain, 
incoordination, fatigue, or flare-ups.

If the December 2008 examiner is no longer 
available, the Veteran should be afforded a 
new spine examination.  In addition to 
instructions to complete a regular spine 
examination, specific instructions must be 
given to determine or estimate any 
additional limitation of motion or other 
functional impairments during flare-ups or 
due to pain in terms of estimated 
additional degrees of limitation of motion 
of the thoracolumbar spine imposed during 
the Veteran's flare-ups or due to pain, 
weakness, incoordination, etc.  

All indicated tests should be conducted and 
those reports should be incorporated into 
the examination and associated with the 
claims file.

The Veteran's claims file, including a copy 
of this remand, must be made available to 
the examiners for review in connection with 
the addendum or new examination.

The AOJ should ensure that any new 
examination report or addendum to an 
earlier examination report complies with 
this remand and the questions presented in 
the AOJ's examination request, especially 
with respect to the instructions to provide 
medical opinions.  If any report is 
insufficient, it should be returned to the 
examiner(s) for necessary corrective 
action, as appropriate.

The Veteran should be advised that failure 
to appear for any examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2010).

2.  After undertaking any other development 
deemed appropriate, the AOJ should consider 
the issue remaining on appeal in light of 
all information or evidence received.  
Consideration should be given to the 
possibility of staging ratings since the 
award of service connection-July 1, 2003.  
If any benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.  

After expiration of any applicable period allowed for response, 
the case should be returned to the Board for further appellate 
review, if in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is required 
of the Veteran until he is notified by the AOJ.  The Veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the AOJ.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


